 Case 4:21-cv-10069-MFL-EAS ECF No. 8, PageID.79 Filed 04/07/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

STRIKE 3 HOLDINGS, LLC,

            Plaintiff,                            Case No. 21-cv-10069
                                                  Hon. Matthew F. Leitman
v.

JOHN DOE subscriber assigned
IP Address 99.32.33.5,

          Defendant.
__________________________________________________________________/

                         ORDER DISMISSING CASE

      Pursuant to the Notice of Voluntary Dismissal Without Prejudice by Plaintiff,

this case is DISMISSED without prejudice.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: April 7, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 7, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764
